United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER/FACILITY,
Knoxville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0393
Issued: October 14, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 26, 2021 appellant filed a timely appeal from a December 1, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 1, 2020 decision, appellant submitted additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted August 5, 2020 employment incident.
FACTUAL HISTORY
On August 6, 2020 appellant, then a 44-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on August 5, 2020 she injured her shoulder when a bad
wheel on a general postal container (GPC) caused her to pull a muscle in her shoulder while in the
performance of duty. She did not stop work. In a statement which accompanied the claim form,
appellant indicated that she injured her right shoulder when she tried to push a GPC, which had a
stiff wheel, across the aisle.
In an August 6, 2020 report, Carrie Neal, an advanced practice nurse, noted that appellant
had been experiencing pain in her right shoulder after pushing a GPC the day before. On review
of an x-ray scan of her right shoulder, she observed no evidence of a fracture, dislocation, or a
destructive lesion and diagnosed a right shoulder strain.
On August 8, 2020 the employing establishment offered appellant a modified assignment,
which required scanning mail for seven hours per day.
In an August 13, 2020 medical report, Dr. James Howell, Board-certified in family
medicine, evaluated appellant for a right shoulder injury. Appellant informed him that she was
pushing a GPC and felt a pain in her right shoulder. Dr. Howell diagnosed a right shoulder strain
and recommended physical therapy. In a September 3, 2020 medical report, he noted appellant’s
physical therapy treatment for her right shoulder strain and recommended that she undergo a
magnetic resonance imaging (MRI) scan for further evaluation.
In a September 10, 2020 diagnostic report, Dr. Phillip Clark, a Board-certified diagnostic
radiologist, performed an MRI scan of appellant’s right upper extremity, finding moderate rotator
cuff tendinosis with low-grade partial-thickness tearing and mild subacromial subdeltoid bursitis.
In a medical report of even date, Dr. Howell reviewed the MRI scan of appellant’s right shoulder
and diagnosed a right shoulder strain, a tear of the right supraspinatus tendon and a tear of the right
infraspinatus tendon.
Appellant also submitted physical therapy reports dated August 25 to October 1, 2020 in
which she was evaluated and treated for her diagnosis of a strain of an unspecified muscle, fascia
and tendon at shoulder and upper arm level, right arm. She reported that she was pushing a cart at
work when the wheel bounded and slowed the cart down, causing her to experience pain in the
right shoulder.
In an October 26, 2020 development letter, OWCP advised appellant of the deficiencies of
her claim and instructed her as to the factual and medical evidence necessary to establish her claim.
It requested that she submit a narrative medical report from her physician, which contained a
detailed description of findings and diagnoses, explaining how the alleged incident caused or
aggravated her medical condition. OWCP afforded appellant 30 days to respond.

2

Appellant submitted additional physical therapy reports dated from October 6 to 9, 2020.
In a September 25, 2020 medical report, Dr. Justin Kennon, a Board-certified orthopedic
surgeon, evaluated appellant for pain in her right shoulder and arm. He observed that on August 5,
2020 she was pushing a heavy cart and later felt significant discomfort in the anterior and posterior
aspect of her shoulder with radiating pain down her right arm and fingers. On examination and
review of her diagnostic studies, Dr. Kennon diagnosed cervical radiculopathy.
In an October 28, 2020 medical report, Dr. Colin Booth, a Board-certified orthopedic
surgeon, evaluated appellant for neck pain radiating into the anterior radial aspect of the right arm
that she experienced after pushing a heavy object at work in August. On examination, he
diagnosed bilateral C6 radiculopathy right greater than left.
By decision dated December 1, 2020, OWCP denied appellant’s traumatic injury claim,
finding that she had not submitted medical evidence from a qualifying physician containing a
diagnosis in connection with her claimed injury. It concluded, therefore, that the requirements had
not been met to establish an injury as defined under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, 4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury. 7

3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q)

3

Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the accepted employment incident must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
specific employment incident. 10
ANALYSIS
The Board finds that this case is not in posture for decision.
Dr. Howell, in his August 13 and September 10, 2020 medical reports, indicated that
appellant experienced pain in her right shoulder after pushing a GPC at work. On examination
and review of an MRI scan of her right shoulder, he diagnosed a right shoulder strain, a tear of the
right supraspinatus tendon and a tear of the right infraspinatus tendon. Additionally, Drs. Kennon
and Booth examined appellant and diagnosed cervical radiculopathy after she reported sustaining
a right upper extremity injury in August 2020 as a result of pushing a heavy cart at work.
Therefore, the Board finds that the evidence of record establishes a diagnosed medical condition
in connection to the accepted August 5, 2020 employment incident.
As the medical evidence of record establishes a diagnosed medical condition, the case must
be remanded for consideration of the medical evidence with regard to the issue of causal
relationship. Following this and other such further development as deemed necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish a diagnosed medical
condition. The Board further finds, however, that the case is not in posture for decision with regard
to causal relationship.

8

T.H., 59 ECAB 388, 393-94 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the December 1, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 14, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

